Pettit, C. J.
—All questions in this case arise on the evidence given, or offered and rejected by the court. The case was finally disposed of on the 19th day of March, 1870, and sixty days were given to file a bill of exceptions. A bill of exceptions, which is copied into the transcript, purports to be signed by the judge on the 1st day of May, 1870,-but it does not appear when it was filed by the clerk or placed in his office. Following numerous decisions and rulings, which must be familiar to the bar of the State, we must hold that the bill of exceptions is not properly a part of the record, and consequently there is no further question before us.
Tlie j udgment is in all things affirmed, at the costs of the appellant.